DETAILED ACTION
The office action is in response to application filed on 10-20-21. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, 9, 11-12, 15, 17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0186248 to Juhl (“Juhl”).
Regarding claim 1, Juhl discloses a contactor enclosure (housing 45, fig. 2 & para 0045); a plurality of contactor contacts (contactors 38 & 40 are shown as including contacts in fig. 1 & para 0053) housed within the contactor enclosure (para 0045); and a resistor (50, fig. 1) housed within the contactor enclosure (para 0045) or housed within a relay enclosure outside the contactor enclosure.
Regarding claim 2, Juhl discloses the resistor is housed within the contactor enclosure (housing 45, fig. 2 & para 0045) with the plurality of contactor contacts.
Regarding claim 3, Juhl discloses a relay (fig. 1, pre-charging relay 51) is housed within the contactor enclosure with the plurality of contactor contacts.
Regarding claim 6, Juhl discloses the resistor is housed within the relay enclosure with a relay (fig. 1, pre-charging relay 51), wherein the relay enclosure that houses both the relay and the resistor is outside the contactor enclosure (fig. 1).
Regarding claim 9, Juhl discloses the resistor is a precharge resistor (Precharging resistor 50).
Regarding claim 11, Juhl discloses a bussed electrical center enclosure (para; 0053, lines 9-11, precharging circuit 39 is used to depress the increase in the current flow in the case of electrical coupling of the traction battery 2 to the traction network 4), wherein the contactor enclosure and the resistor are disposed within the bussed electrical center enclosure (fig. 2).
Regarding claim 12, Juhl discloses a contactor electromagnet (contactors 38 & 40 are shown as including contacts in fig. 1 & para 0053) housed within the contactor enclosure.
Regarding claim 15, Juhl discloses communicating a flow of electric current (para 0024 and para 0050) through a contactor enclosure ((housing 45, fig. 2 & 
Regarding claim 17, Juhl discloses within the contactor enclosure, additionally communicating (para 0024 and para 0050) the flow of electrical current to a relay (51).
Regarding claim 19, Juhl discloses the relay is a precharge relay (51).
Regarding claim 20, Juhl discloses housing the resistor and the plurality of contactor contacts within the contactor enclosure (housing 45, fig. 2 & para 0045), and housing the contactor enclosure within a bussed electrical center enclosure (para; 0053, lines 9-11, precharging circuit 39 is used to depress the increase in the current flow in the case of electrical coupling of the traction battery 2 to the traction network 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 4-5, 7-8 and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0186248 to Juhl (“Juhl”) in view of US 2018/0208079 to NOPPAKUNKAJORN et al. (“NOPPAKUNKAJORN”).
Regarding claims 4, 7 and 18, Juhl discloses all the claim limitation as set forth in the rejection of claims above.
But, Juhl does not discloses the relay is a solid state power relay.
However, NOPPAKUNKAJORN discloses the relay is a solid state power relay (para; 0017, line 11, contactors may be solid-state device).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Juhl by adding solid-state device as part of its configuration as taught by NOPPAKUNKAJORN, in order to have longer operational lifetime.
Regarding claims 5 and 8, Juhl discloses all the claim limitation as set forth in the rejection of claims above.
But, Juhl does not discloses the relay is an electromechanical precharge relay.
However, NOPPAKUNKAJORN discloses the relay is an electromechanical precharge relay (para; 0017, lines 1-2, contactors 204, 206, 208, 210 may be electromagnetic switches such as a relay).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Juhl by adding electromagnetic switches as part of its configuration as taught by NOPPAKUNKAJORN, in order to turn on or off a much larger electric current to protect the device.
Claim 10 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0186248 to Juhl (“Juhl”) in view of US 2018/0134160 to Kratzer (“Kratzer”).
Regarding claim 10, Juhl discloses all the claim limitation as set forth in the rejection of claims above.
But, Juhl does not discloses the resistor is a positive temperature coefficient resistor.
However, Kratzer discloses the resistor is a positive temperature coefficient resistor (para; 0088, lines 5-6, precharge resistor may be a positive temperature coefficient resistor).
.
Claim 13-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0186248 to Juhl (“Juhl”) in view of US 2018/0208079 to NOPPAKUNKAJORN et al. (“NOPPAKUNKAJORN”) and further in view of US 2018/0134160 to Kratzer (“Kratzer”).
Regarding claim 13, Juhl discloses a contactor enclosure (housing 45, fig. 2 & para 0045); a plurality of contactor contacts (contactors 38 & 40 are shown as including contacts in fig. 1 & para 0053) disposed within the contactor enclosure; a contactor electromagnet (contactors 38 & 40 are shown as including contacts in fig. 1 & para 0053) disposed within the contactor enclosure; 
But, Juhl does not discloses a solid state power relay disposed within the contactor enclosure; a positive temperature coefficient resistor disposed within the contactor enclosure.
However, NOPPAKUNKAJORN discloses a solid state power relay (para; 0017, line 11, contactors may be solid-state device) disposed within the contactor enclosure; and further Kratzer discloses a positive temperature coefficient resistor 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Juhl by adding solid-state device as part of its configuration as taught by NOPPAKUNKAJORN, in order to have longer operational lifetime and further it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Juhl in view of NOPPAKUNKAJORN by adding positive temperature coefficient resistor as part of its configuration as taught by Kratzer, in order to control the starting torque of the motor when resistor changes its resistance characteristics.
Regarding claim 14, Juhl discloses a bussed electrical center enclosure (para; 0016, lines 9-11, precharging circuit 39 is used to depress the increase in the current flow in the case of electrical coupling of the traction battery 2 to the traction network 4), the contactor enclosure disposed within an interior (fig. 1, 39) of the bussed electrical center enclosure.
Claim 16 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0208079 to Juhl (“Juhl”) in view of US 2018/0134160 to Kratzer (“Kratzer”).
Regarding claim 16, Juhl discloses all the claim limitation as set forth in the rejection of claims above.

However, Kratzer discloses resistor is a positive temperature coefficient resistor (para; 0088, lines 5-6, precharge resistor may be a positive temperature coefficient resistor) that provides increased resistance in response to increased temperatures (it is known in art temperature coefficient resistor increase or decrease resistance when the temperature change).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Juhl by adding positive temperature coefficient resistor as part of its configuration as taught by Kratzer, in order to control the starting torque of the motor when resistor changes its resistance characteristics.
Response to argument
 The applicant stated that the rejection fails to show “a resistor housed within the contactor enclosure or housed within a relay enclosure outside the contactor enclosure and communicating a flow of electric current through a contactor enclosure; within the contactor enclosure, regulating the flow of electric current using a resistor; within the contactor enclosure, communicating the flow of electric current through a plurality of contactor contacts.”
 The system controller monitors the plurality of contactors to control the current, sequence of operations and the operation of the various components (See Noppoakunkajorn, fig. 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                             /JARED FUREMAN/                                                             Supervisory Patent Examiner, Art Unit 2836                                                                                                                                

/ESAYAS G YESHAW/Examiner, Art Unit 2836